Citation Nr: 0017315	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis secondary to exposure to Agent Orange, or some 
other herbicide, during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1957 to June 
1960, and from January 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied a claim of entitlement 
to service connection for prostatitis.    

The veteran submitted an additional statement in May 2000, 
more than 90 days after the claims file was transferred to 
the Board.  The veteran, through his representative, has 
requested that this statement be accepted, with good cause 
shown for submission after the period allowed.  The veteran 
has also waived review of this additional statement by the 
agency of original jurisdiction.  That waiver is valid, and 
the Board may proceed with appellate review, to include the 
statement submitted in May 2000.  38 C.F.R. § 20.1304(c) 
(1999).  However, the Board notes that the additional 
statement reiterates the veteran's belief and lay contention 
that he had prostatitis in service and that prostatitis 
treated many years after service was a recurrence of the in-
service condition.  The veteran's May 2000 statement also 
specifically reflects that the veteran has been unable to 
locate a buddy who might be able to provide testimony as to 
his condition in service, and specifically states that his 
physician is unwilling to provide an opinion.  Thus, the 
information provided by the veteran's May 2000 statement is 
consistent with and supports the analysis below.

The Board also notes that, by a rating decision issued in 
March 2000, the RO denied a claim of entitlement to service 
connection for bilateral hearing loss.  There is no evidence 
that the veteran has appealed this denial, and that issue is 
not before the Board for appellate review.  The Board notes, 
however, that the period for disagreeing with and seeking 
appellate review of that decision has not expired.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1980, the RO 
denied a claim by the appellant for entitlement to service 
connection for prostatitis.

2.  Subsequent to the RO's January 1980 denial of the 
veteran's claim for prostatitis secondary to exposure to 
Agent Orange, or some other herbicide, during service, 
regulations at 38 C.F.R. §§ 3.307 and 3.309, governing the 
adjudication of service connection of claims based on 
exposure to Agent Orange and other herbicides, became 
effective and now provide a new basis for establishing 
entitlement to service connection for peripheral neuropathy 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.

3.  The claims file does not contain competent medical 
evidence showing that the veteran has prostatitis that is 
related to his service, to include as secondary to exposure 
to Agent Orange or some other herbicide, during service.


CONCLUSIONS OF LAW

1.  The RO's January 1980 decision, denying a claim of 
entitlement to service connection for prostatitis, became 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  The veteran's current claim for service connection for 
prostatitis is a separate and distinct claim from the one 
denied in January 1980 on the basis of changed regulations, 
and the claim for prostatitis secondary to exposure to Agent 
Orange, or some other herbicide, during service, is reopened.  
38 C.F.R. § 3.103(a) (1999).

3.  The appellant's claim of entitlement to service 
connection for prostatitis secondary to exposure to Agent 
Orange, or some other chemical agent, during service, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in an unappealed 
decision dated in January 1980, the RO denied a claim for 
prostatitis.  A review of that determination reveals that the 
RO found that the submitted evidence did not show that there 
was a nexus between any current prostatitis and the veteran's 
active duty.  There was no appeal, and the RO's January 1980 
decision became final.  38 U.S.C.A. § 7105(b).  In December 
1996, the RO apparently reopened the veteran's claim for 
prostatitis and denied the claim on the merits.  The veteran 
appealed.  Despite the RO's denial of the claim on the 
merits, the Board must consider whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The Board initially notes that when a provision of law or 
regulation creates a new basis of entitlement to veterans' 
benefits through the liberalization of the requirements for 
entitlement to benefits, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet. App. 283 (1993); aff'd 17 F. 3d 368 (Fed. Cir. 1994).  
In this case, subsequent to the RO's January 1980 decision, 
liberalizing laws and regulations were enacted governing 
claims based on exposure to Agent Orange and other herbicides 
during service.  See, e.g., 61 Fed. Reg. 57,586 (1996) 
(codified at 38 C.F.R. § 3.309(e)).  The veteran is therefore 
considered to have filed a new claim.  


II.  Well Groundedness

The veteran essentially asserts that he has prostatitis as a 
result of exposure to Agent Orange, or some other chemical 
agent, during his service in the Republic of Vietnam.  His 
service records show that he received the Vietnam Service 
Medal and the Vietnam Campaign Medal.

The veteran's service medical records include five 
examination reports, dated in June 1957, June 1960, October 
1963, October 1964 and December 1966, respectively, which all 
show that the veteran's genitourinary system was clinically 
evaluated as normal.  Reports of medical history accompanying 
the June 1963 and December 1966 reports show that he denied 
having frequent or painful urination, and that he did not 
self-report any relevant symptoms.  The remainder of the 
veteran's service medical records are negative for any 
complaints, treatment or diagnosis of prostatitis.

Post-service medical records include a report from Charles H. 
Manlove, M.D., dated in June 1978, noting "an old history of 
prostatitis."  There is also a diagnosis of prostatitis 
found in a report from G. D. McEllistrem, M.D., dated in May 
1979.   

A VA general examination report, dated in October 1997, shows 
that the veteran reported having prostate problems beginning 
in 1966 while serving in Vietnam.  He reported having 
intermittent prostatitis since that time, averaging about 
once per year, lasting three to four months per occurrence.  
The relevant assessment was "prostate condition, as will be 
determined by the urologist at the appointment this 
afternoon."  A urology consultation report, dated in October 
1997, shows that the veteran reported that his condition was 
currently in remission.  The assessment was history of 
chronic prostatitis, currently in remission.  
 
A review of the veteran's written statements shows that he 
asserts that he has prostatitis as a result of exposure to 
Agent Orange.  He further asserts that he received treatment 
for this condition during his service in Vietnam, and shortly 
after separation from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).   If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

With regard to the possibility of service connection for 
prostatitis on a basis that does not involve Agent Orange 
exposure, the Board finds that service connection is not 
warranted.  Initially, the Board notes that the veteran's 
diagnosis in the VA examination reports appears to have been 
"by history" only, and is not normally sufficient to show a 
current condition, as it appears to be no more than a 
reiteration of lay history.  See McQueen v. West, 13 Vet. 
App. 237 (1999).  However, even assuming that prostatitis is 
currently shown, there is no record showing that the veteran 
was treated for prostatitis during service, and his 
genitourinary system was clinically evaluated as normal at 
the time of his separation from service.  Furthermore, the 
first post-service medical evidence of record showing 
prostatitis is the June 1978 diagnosis.  This is 
approximately 12 years after separation from service.  The 
Board further notes that the notation of an "old history of 
prostatitis," as found in the June 1978 report from Dr. 
Manlove, does not indicate when the veteran's prostatitis 
began.  Furthermore, there is no competent medical evidence 
in the record showing that the veteran has prostatitis that 
is related to his service.  Thus, the claim for service 
connection for prostatitis on a direct basis is not well 
grounded and must be denied.  See 38 C.F.R. § 3.303(b). 

However, the primary argument put forth by the veteran is 
that he has prostatitis secondary to exposure to herbicides.  
In this regard, the Board initially notes that in McCartt v. 
West, 12 Vet. App. 164 (1999), the Court held that in the 
absence of the presence of a disease listed in 38 C.F.R. § 
3.309(e), a veteran is not entitled to a presumption of Agent 
Orange exposure.  In this case, the veteran is not shown to 
have a disease listed in 38 C.F.R. § 3.309(e), and his 
exposure to Agent Orange has not been verified.  However, for 
the purposes of this opinion, the Board has noted the 
veteran's service in Vietnam, and will assume arguendo that 
the veteran was exposed to Agent Orange or some other 
herbicide during his service.  

The claim that the veteran has prostatitis that is secondary 
to exposure to Agent Orange or some other herbicide during 
his service is not well grounded.  The Board first notes that 
the claimed condition is not a disease recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Although the 
veteran argues that if the effects of Agent Orange are 
sufficient to cause prostate cancer, they should also be 
assumed to be severe enough to cause prostatitis, the Board 
notes that it is bound by inter alia by VA regulations.  
38 U.S.C.A. § 7104(c).  In addition, it must point to a 
medical basis for its decisions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this regard, the Secretary of 
Veterans Affairs, based on research from the National Academy 
of Sciences, has recently determined that a presumption of 
service connection based on herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  62 
Fed. Reg. 59232-59243 (Nov. 11, 1999).  Given the foregoing, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that his prostatitis is attributable 
to Agent Orange under the applicable regulations.  Id.  To 
the extent the law is dispositive of an issue on appeal, the 
claim lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 
427, 430 (1994).   

Second, as there is no competent medical evidence in the 
record showing that the veteran currently has prostatitis 
that is related to his service, it is axiomatic that 
entitlement to service connection cannot be established under 
Combee, supra.  Accordingly, the veteran's claim for 
prostatitis secondary to exposure to Agent Orange, or some 
other herbicide, during service must be denied as not well 
grounded.

Finally, although the veteran's statements represent evidence 
of continuity of symptomatology, his statements are not 
competent evidence showing that he currently has prostatitis 
that is related to his service.  Under such circumstances, 
the claim is not well grounded.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Furthermore, since the veteran is a lay 
person untrained in the field of medicine, he is not 
competent to offer an opinion as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which service connection may be granted.  The Board 
further points out that although the veteran has been awarded 
the Combat Infantryman Badge, and is therefore deemed to have 
participated in combat, the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirement of a 
medical nexus to service.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996). 

Since the record does not contain competent medical evidence 
that establishes that the veteran currently has prostatitis 
that is related to his service, the Board finds that the 
veteran has not met his "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a).  Accordingly, entitlement to service connection 
for prostatitis is denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand these claims to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92; 57 Fed. Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion above, together with the 
statement of the case and other information provided by the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application, pursuant to 38 
U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Service connection for prostatitis is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

